
	
		II
		110th CONGRESS
		2d Session
		S. 3153
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2008
			Mr. Schumer (for
			 himself, Mr. Corker,
			 Mr. Alexander, and
			 Mrs. Dole) introduced the following bill;
			 which was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Federal Financial Institutions
		  Examination Council Act of 1978, to require the Council to establish a single
		  telephone number that consumers with complaints or inquiries could call and be
		  routed to the appropriate Federal banking agency or State bank supervisor, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Financial Consumer Hotline Act of
			 2008.
		2.Centralized
			 intake of consumer complaints and inquiries made to Federal financial
			 institution regulatory agenciesThe Federal Financial Institutions
			 Examination Council Act of 1978 (12 U.S.C. 3301 et seq.) is amended by
			 inserting after section 1009A the following new section:
			
				1009B.Consumer
				complaints and inquiries
					(a)Single toll-free
				telephone number for consumer complaints and inquiries
						(1)Call intake
				systemThe Federal financial
				institution regulatory agencies, coordinating through the Council, shall
				establish a single, toll-free telephone number for consumer complaints and
				inquiries concerning institutions regulated by such agencies and a system for
				routing such calls to the Federal financial institution regulatory agency that
				primarily supervises the financial institution, or that is otherwise the
				appropriate agency to address the subject of the complaint or inquiry.
						(2)Routing calls to
				StatesTo the extent
				practicable, State agencies may receive appropriate call transfers from the
				system established under paragraph (1), if—
							(A)the State agency’s
				system has the functional capacity to receive calls routed by the system;
				and
							(B)the State agency
				has satisfied any conditions of participation in the system that the Council,
				coordinating with State agencies through the chairperson of the State Liaison
				Committee, may establish.
							(b)Report to the
				CongressNot later than 6
				months after the date of enactment of the Financial Consumer Hotline Act of
				2008, the Federal financial institution regulatory agencies shall submit a
				report to the Committee on Financial Services of the House of Representatives
				and the Committee on Banking, Housing, and Urban Affairs of the Senate
				describing the agencies’ efforts to establish—
						(1)a public interagency Web site for directing
				and referring Internet consumer complaints and inquiries concerning any
				financial institution to the Federal financial institution regulatory agency
				that primarily supervises the financial institution, or to the Federal
				financial institution regulatory agency or State agency that is otherwise the
				appropriate agency to address the subject of the complaint or inquiry;
				and
						(2)a system to expedite the prompt and
				effective rerouting of any misdirected consumer complaint or inquiry documents
				between or among the agencies, with prompt referral of any complaint or inquiry
				to the appropriate Federal financial institution regulatory agency, and to
				participating State
				agencies.
						.
		
